Exhibit 10.1

EXECUTION DRAFT

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 18th day of January, 2017,
between Citrix Systems, Inc., a Delaware corporation (the “Company”), and
Robert M. Calderoni (the “Executive”).

WHEREAS, the Executive is currently serving as the Executive Chairman of the
Company;

WHEREAS, the Board of Directors (the “Board”) and the Chief Executive Officer of
the Company desire for the Executive to remain in the role of Executive Chairman
for another two years, and thereafter continue solely as a director of the
Company with such compensation as is consistent with the independent directors
of the Company; and

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement to reflect the terms of the Executive’s employment with the Company
during this two-year transition period.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. This Agreement shall commence effective as of January 31, 2017 and
continue until December 31, 2018, subject to the Executive’s re-election to the
Board by the stockholders of the Company (the “Term”). Notwithstanding the
foregoing, in the event a Change in Control (as defined in Section 5(c)) occurs
during the Term, or should the Company enter into a definitive agreement during
the Term that would result in a Change in Control occurring after what would
otherwise have been the end of the Term, then in either case the Term shall be
extended until 18 months after the Change in Control. The parties acknowledge
that, upon the termination of this Agreement at the end of the Term, the
Executive’s employment will automatically terminate and, thereafter, he shall be
entitled to receive compensation solely in his role as a director of the Company
in accordance with the Company’s director compensation program in effect at such
time and consistent with the compensation paid to the independent directors of
the Company.

(b) Position and Duties. During the Term, the Executive shall continue to serve
as the Executive Chairman of the Company, reporting to the Board. The Executive
shall devote the necessary working time and efforts to the business and affairs
of the Company. Notwithstanding the foregoing, the Executive may serve on other
boards of directors, consistent with the Company’s Corporate Governance
Guidelines and with the approval of the Board, which shall not be unreasonably
withheld or conditioned, and engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not interfere with the Executive’s performance of his duties to the
Company as provided in this Agreement.

(c) Principal Place of Employment. The Executive’s initial principal place of
employment during the Term shall be at the Company’s office in Fort Lauderdale,
Florida.



--------------------------------------------------------------------------------

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s annual base salary shall be
$500,000 (“Base Salary”). The Base Salary may not be decreased during the Term.
The Base Salary shall be payable in a manner that is consistent with the
Company’s usual payroll practices for senior executives.

(b) Equity Award. As a material inducement to the Executive’s entering into this
Agreement, the Executive shall be granted, effective as of February 1, 2017, a
restricted stock unit award with an aggregate value of $8,000,000, representing
an award for calendar year 2017 with a value of $5,000,000 and an award for
calendar year 2018 with a value of $3,000,000. For purposes of the preceding
sentence, the number of units granted will be based on the closing price of a
share of the Company’s common stock on February 1, 2017. Five-eighths (5/8) of
such restricted stock units will vest in 12 monthly installments, with the first
such installment vesting on February 1, 2017 and the remainder of the
installments vesting on the final day of February and each calendar month
thereafter, and three-eighths (3/8) of such restricted stock units will vest in
12 monthly installments, with the first such installment vesting on January 31,
2018 and the remainder of the installments vesting on the final day of each
calendar month thereafter, subject, in all cases, to continued service of the
Executive (including service as a Board member).

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for any and all reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.
Any reimbursement that the Executive is entitled to receive shall (i) be paid as
soon as practicable and in any event no later than the last day of the
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year and (iii) not be subject to liquidation or exchange for another
benefit.

(d) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to

 

2



--------------------------------------------------------------------------------

perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 3(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean a termination of the Executive’s employment which is a result of:

(i) The indictment of the Executive for the commission of any felony or a
misdemeanor involving deceit, material dishonesty or fraud, or any willful
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company if he were retained in his position;
or

(ii) Willful disclosure of material trade secrets or other material confidential
information related to the business of the Company and its subsidiaries or
affiliates; or

(iii) Willful and continued failure substantially to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform the Executive’s duties,
and which performance is not substantially corrected by the Executive within 30
days of receipt of such demand;

(iv) Willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or

(v) Failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

For the avoidance of doubt, any termination of the Executive’s employment by the
Company shall not constitute a termination for Cause unless (i) the Company
provides written notice to the

 

3



--------------------------------------------------------------------------------

Executive of the Cause for his termination of employment and (ii) the
termination of the Executive’s employment is approved by at least 75 percent of
all the members of the Board other than the Executive, in each case with the
Executive having been given an opportunity, with the Executive’s counsel
present, to explain to the Board any actions or conduct giving rise to a
potential termination of his employment for Cause.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events without the Executive’s consent:

(i) A substantial reduction, not consented to by the Executive, in the nature or
scope of the Executive’s duties, responsibilities, authorities, powers or
functions; provided that it will be considered a substantial reduction in duties
and responsibilities if after a Change in Control (as defined herein), the
Executive is not Executive Chairman of the ultimate parent of the resulting
company or such parent is not a publicly traded company; or

(ii) A reduction in the Executive’s annual base salary, as in effect on the date
hereof or as the same may be increased from time to time hereafter; or

(iii) The relocation of the Company’s Fort Lauderdale, Florida office (the
“Current Office”) to any other location more than 35 miles from the Current
Office, or the requirement by the Company for the Executive to be based more
than 35 miles away from the Current Office, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations as of the date of this Agreement; or

(iv) Material breach by the Company of any agreements, plans, policies and
practices relating to the Executive’s employment with the Company; or

(v) Failure to provide the Executive with any payments, rights and other
entitlements included hereunder, including, without limitation, upon a Change in
Control as provided for in Section 5 herein; or

(vi) Failure of the Company to require any successor to its business as a result
of a Change in Control or otherwise to assume the Company’s obligations to the
Executive under any written agreement between the Company and the Executive.

“Good Reason Process” shall mean that (1) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (2) the Executive
notifies the Company in

 

4



--------------------------------------------------------------------------------

writing of the first occurrence of the Good Reason condition within 90 days of
the first occurrence with respect to a condition that occurs in connection with
or following a Change in Control; (3) the Executive cooperates in good faith
with the Company’s efforts, for a period not less than 30 days following such
notice (the “Cure Period”), to remedy the condition; (4) notwithstanding such
efforts, the Good Reason condition continues to exist; and (5) the Executive
terminates his employment within 60 days after the end of the Cure Period. If
the Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 1 or
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given; and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

4. Compensation Upon Termination. If the Executive’s employment with the Company
is terminated for any reason, the Company shall pay or provide to the Executive
(or to his authorized representative or estate) (i) any Base Salary earned
through the Date of Termination and unpaid expense reimbursements (subject to,
and in accordance with, Section 2(c) of this Agreement); and (ii) any vested
benefits the Executive may have under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans.

5. Change in Control Payment. The provisions of this Section 5 are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event. These provisions shall terminate and be
of no further force or effect on the later of (i) 18 months after the occurrence
of a Change in Control, if these benefits have not been triggered by such date,
or (ii) if such benefits have been triggered, on the date when all payments and
benefits have been provided to the Executive under the terms hereof.

(a) Change in Control Benefits. During the Term, if upon or within 18 months
after a Change in Control, the Executive’s employment is terminated by the
Company

 

5



--------------------------------------------------------------------------------

without Cause as provided in Section 3(d) or the Executive terminates his
employment for Good Reason as provided in Section 3(e), then, subject to the
Executive signing a separation agreement substantially in the form attached
hereto as Exhibit I (the “Separation Agreement and Release”) and the Separation
Agreement and Release becoming irrevocable, all within 60 days after the Date of
Termination,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
1.5 times the Executive’s current Base Salary (or the Executive’s Base Salary in
effect immediately prior to the Change in Control, if higher); and

(ii) the equity award granted pursuant to Section 2(b) shall immediately
accelerate and become fully vested and nonforfeitable; and

(iii) for a period of 18 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier (the “COBRA Coverage Period”), the Company shall provide
the Executive, and his eligible dependents, at the Company’s sole expense,
continued medical, dental and vision insurance benefit coverage in accordance
with the provisions of COBRA, provided that the Executive timely executes all
necessary COBRA election documentation and remains eligible for COBRA coverage.
To the extent that such benefit coverage constitutes a taxable benefit to the
Executive, the Executive shall be responsible for such tax obligation, and the
Company shall not be required to pay any tax gross-up amount. COBRA election
documentation will be sent to the Executive after the Executive’s Date of
Termination. After the Executive’s COBRA Coverage Period, if the Executive
wishes to continue such COBRA coverage or other group health plan coverage
offered by the Company, and is eligible therefor, such continuation shall be at
the discretion of the Company, and the Executive will be required to pay all
requisite premiums for such continued coverage; and

(iv) the amount payable under this Section 5(a)(i) shall be paid within 60 days
after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, such payment
shall be paid in the second calendar year by the last day of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below)

 

6



--------------------------------------------------------------------------------

than the Executive would receive if the Aggregate Payments were not subject to
such reduction. In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”) with
the Executive’s consent, which will not be unreasonably withheld. The Accounting
Firm shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(c) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 

7



--------------------------------------------------------------------------------

(ii) the consummation of a consolidation, merger or sale or other disposition of
all or substantially all of the assets of the Company in a single transaction or
series of related transactions (a “Corporate Transaction”); excluding, however,
a Corporate Transaction in which the stockholders of the Company immediately
prior to the Corporate Transaction, would, immediately after the Corporate
Transaction, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate more
than 50 percent of the voting shares of the corporation issuing cash or
securities in the Corporate Transaction (or of its ultimate parent corporation,
if any); or

(iii) persons who, as of the date hereof, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iv) any other acquisition of the business of the Company in which a majority of
the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or

(v) the approval by the Company’s stockholders of any plan or proposal for the
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

 

8



--------------------------------------------------------------------------------

6. Executive’s Covenant. The Executive has entered into a Confidential
Information, Inventions Assignment and Non-Solicitation Agreement with the
Company dated on or before the Executive’s commencement of employment with the
Company (the “Non-Solicit Agreement”), which is incorporated herein by reference
and survives the termination or expiration of this Agreement. In consideration
of the benefits received under this Agreement, the Executive hereby reconfirms
his obligations under the Non-Solicit Agreement in all respects. Notwithstanding
the foregoing, nothing in this Agreement shall be construed to affect the
Executive’s right to initiate or participate in any proceeding before a federal,
state or local administrative agency or commission (a “Government Agency”),
including, without limitation, by cooperating with any such Government Agency’s
request for information, including by providing documents or other information
without notice to the Company, or by making any good faith report to a
Government Agency concerning any act or omission that the Executive believes
constitutes a possible violation of federal or state law or making other
disclosures that are protected under the anti-retaliation or whistleblower
provisions of applicable federal or state law or regulation.

7. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment,

 

9



--------------------------------------------------------------------------------

then such payments or benefits shall be payable only upon the Executive’s
“separation from service.” The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

8. Third Party Agreement and Cooperation.

(a) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
performance of the Executive’s proposed duties for the Company will not violate
any obligations the Executive may have to any such previous employer or other
party. In the Executive’s work for the Company, the Executive will not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and the Executive will not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

(b) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. Any cooperation
pursuant to this Section 8(b) is subject to the Company’s obligation to
(i) reimburse the Executive for any expenses incurred during activities
reasonably performed at the

 

10



--------------------------------------------------------------------------------

Company’s request pursuant to this Section 8(b), subject to the same standards
and procedures as apply to business expense reimbursements pursuant to the
Company’s Travel and Expense reimbursement policy, and (ii) compensate the
Executive at a daily rate equal to the Executive’s annual Base Salary as of the
date of the Executive’s separation from employment, divided by 365, to the
extent that the Executive reasonably expends any time in performing activities
at the Company’s request pursuant to this Section 8(b) at any time after the
Executive’s separation from employment; provided that the Executive acknowledges
that he shall not at any time be entitled to compensation for time spent in
activities that could have been compelled pursuant to a subpoena, including
testimony and related attendance at depositions, hearings or trials.

9. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise and any other claims based on any statute) shall, to the
fullest extent permitted by law, be settled by arbitration in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) in Boca Raton, Florida
in accordance with the Employment Arbitration Rules of the AAA, including, but
not limited to, the rules and procedures applicable to the selection of
arbitrators. In the event that any person or entity other than the Executive or
the Company may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 9 shall be
specifically enforceable. Notwithstanding the foregoing, this Section 9 shall
not preclude either party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 9.

10. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of Florida and
the United States District Court for the District of Florida. Accordingly, with
respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

11. Integration. This Agreement, together with the additional agreements
referred to herein, constitute the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements between
the parties concerning such subject matter, other than the restricted stock and
restricted stock unit agreements with a grant date prior to the date hereof and
the Indemnification Agreement between the Company and the Executive.

12. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

 

11



--------------------------------------------------------------------------------

13. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19. Governing Law. This is a Florida contract and shall be construed under and
be governed in all respects by the laws of the State of Florida , without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Eleventh Circuit.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to

 

12



--------------------------------------------------------------------------------

the same extent that the Company would be required to perform it if no
succession had taken place. Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.

22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

23. Attorney’s Fees. The Company shall pay the Executive’s reasonable attorney’s
fees incurred in the preparation and negotiation of this Agreement up to a
maximum of $25,000.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

CITRIX SYSTEMS, INC. By:  

/s/ Antonio G. Gomes

  Antonio G. Gomes   Senior Vice President and General Counsel

/s/ Robert M. Calderoni

Robert M. Calderoni

 

13



--------------------------------------------------------------------------------

EXHIBIT I

SEPARATION AGREEMENT AND RELEASE

I, Robert M. Calderoni (referred to herein with the pronouns “I,” “me” and
“my”), and Citrix Systems, Inc. (the “Company”) enter into this Separation
Agreement and Release (the “Release”) pursuant to Section 5(a) of the Employment
Agreement between the Company and me dated January 18, 2017 (the “Employment
Agreement”). I acknowledge that my timely execution and return and my
non-revocation of this Release are conditions to my entitlement to the benefits
set forth in Section 5 of the Employment Agreement (the “Separation Benefits”).
I therefore agree to the following terms:

1. Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:

 

  •   relating to my employment by the Company and my separation from
employment;

 

  •   of wrongful discharge;

 

  •   of breach of contract;

 

  •   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of any form of discrimination or retaliation that is prohibited by
the Florida Civil Rights Act or the law of any other state);

 

  •   under any other federal or state statute;

 

  •   of defamation or other torts;

 

  •   of violation of public policy;

 

  •   for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Separation Benefits under the
Employment Agreement, my rights to indemnification under the Indemnification
Agreement between the Company and me (the “Indemnification Agreement”), my
rights to Directors’ and Officers’ insurance, my rights to any vested equity
awards, my rights to file an administrative charge or complaint with the Equal
Employment Opportunity Commission or other administrative agency, and any rights
and claims that cannot be waived by law.

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim

 

14



--------------------------------------------------------------------------------

released by this Release; provided that nothing in this Release limits any right
I may have to receive a whistleblower award or bounty for information provided
to the Securities and Exchange Commission. I represent that I have not assigned
to any third party and I have not filed with any court any Claim released by
this Release.

2. Ongoing Obligations. I reaffirm my ongoing obligations under the Citrix
Systems, Inc. Confidential Information, Inventions Assignment and
Non-Solicitation Agreement between me and the Company (the “Restrictive Covenant
Agreement”), including, without limitation, my obligations to maintain the
confidentiality of all confidential and proprietary information of the Company,
to return to the Company (in good condition) all of the Company’s equipment,
property, and documents (whether in paper, electronic, or other format, and all
copies thereof) that are in my possession or control, and refrain from certain
competition and solicitation activities for a twelve (12) month period after my
termination of employment by the Company. I acknowledge that if the execution of
Exhibit A to the Restrictive Covenant Agreement, entitled “Citrix Systems, Inc.
Termination Certification” (the “Certification”), is required by the Restrictive
Covenant Agreement, I agree to sign and return to the Company, at the same time
I return the Release, the Certification (attached hereto as Appendix A) as a
condition to my entitlement to the Separation Benefits. I also reaffirm my
ongoing obligations under the Citrix Systems, Inc. Statement of Company Policy
Regarding Insider Trading and Disclosure of Material Non-Public Information (the
“Insider Trading Policy”) and agree that those obligations continue to apply
following my separation from employment, until such time as any material,
nonpublic information possessed by me has become public or is no longer
material, but not to exceed 12 months. Without limiting the foregoing, I
acknowledge and agree that I shall continue to be subject to the remainder of
any Quarterly Black Out or Special Black Out (as defined in the Insider Trading
Policy), if such black out period was instituted prior to my separation from
employment. Notwithstanding anything in this Release or the Restrictive Covenant
Agreement to the contrary, I understand that pursuant to the federal Defend
Trade Secrets Act of 2016, I shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

3. Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to
(i) reimburse me for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Section 3, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy, and
(ii) compensate me at a daily rate equal to my annual Base

 

15



--------------------------------------------------------------------------------

Salary as of my separation from employment, as defined in the Employment
Agreement, divided by 365 to the extent that I reasonably expend any time in
performing activities at the Company’s request pursuant to this Section 3;
provided that I acknowledge that I shall not at any time be entitled to
compensation for time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

4. Non-Disparagement and No Cooperation.

(a) I agree that I will not, at any time in the future, make any written or oral
statement that disparages or damages (i) the business of the Company or any
affiliate of the Company (together, “Company Parties”), (ii) any products or
services of any Company Party, (iii) any member of the board of directors or
management of any Company Party or (iv) any investor in the securities of the
Company or any representative thereof. In addition, the Company will direct its
directors and officers not to, at any time in the future, make or cause to be
made any written or oral statement that disparages or damages me or my
reputation. I agree that I will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any of the other Releasees, unless under a subpoena or other
court order to do so. In addition, I recognize that the Company’s business
relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I – as an important Company representative in its dealings with
Customers and Partners during the course of my employment – make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be harmful to the Company
or any other Company Party, I will be deemed to have violated this Section 4(a).

(b) Nothing in this Release shall be construed to affect my right to initiate or
participate in any proceeding before a federal, state or local administrative
agency or commission (a “Government Agency”), including, without limitation, by
cooperating with any such Government Agency’s request for information, including
by providing documents or other information without notice to the Company, or by
making any good faith report to a Government Agency concerning any act or
omission that I believe constitutes a possible violation of federal or state law
or making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.

5. California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

16



--------------------------------------------------------------------------------

Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect. I further acknowledge and agree that the inclusion of the waiver
of said code section in this Release shall not be construed to affect the
applicability of Florida law to this Release or to any other agreement between
the Company and me.

6. Right to Consider and Revoke Release. I acknowledge that I have been given
the opportunity to consider this Release for a period ending twenty-one
(21) days after the date when it was proposed to me. In the event that I execute
this Release within less than twenty-one (21) days after such date, I
acknowledge that such decision was entirely voluntary and that I had the
opportunity to consider this Release until the end of the twenty-one (21) day
period. To accept this Release, I shall deliver a signed Release to the
Company’s General Counsel within such twenty-one (21) day period. For a period
of seven (7) days from the date when I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the General Counsel on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).

7. Other Terms.

(a) Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.

(b) Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.

(c) Amendment. This Release may be amended only upon a written agreement
executed by the Company and me.

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

(e) Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the State of Florida, and shall in all respects be
interpreted, enforced and governed under the laws of the State of Florida,
without giving effect to the conflict of laws provisions of Florida law. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.

 

17



--------------------------------------------------------------------------------

(f) Entire Agreement; Absence of Reliance. I acknowledge that I am not relying
on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Restrictive Covenant Agreement,
the Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.

 

So agreed.     CITRIX SYSTEMS, INC.

 

    By:  

 

Robert M. Calderoni       Name:         Title: Date:  

 

     

 

18



--------------------------------------------------------------------------------

Appendix A

Citrix Systems, Inc.

Termination Certification

This is to certify that except as may be needed to provide transition
assistance, I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
Citrix Systems, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information, Inventions Assignment and Non-Solicitation Agreement
signed by me, including the reporting of any Developments and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others) covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Inventions Assignment Agreement and subject to the limitations and restrictions
therein, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its clients, consultants or licenses.

 

Date:  

 

   

 

      Robert M. Calderoni CITRIX SYSTEMS, INC.         Date:  

 

    By:  

 

        Name:           Title:  

 

19